Title: Tobias Lear to Gerard Bancker, 20 February 1790
From: Lear, Tobias
To: Bancker, Gerard



Sir.
United States [New York] Februy 20th 1790

I have been favored with your Letter of th⟨is⟩ date, accompanying a Sett of the Laws of the St⟨ate⟩ of New York, as lately revised, which you sent for ⟨the use⟩ of the President of the United States, in pursuan⟨ce of⟩ concurrent Resolutions of the Senate & Assembly of ⟨the⟩ State of New York.
The Sett of Laws has been delivered to th⟨e President⟩ of the United States, who requests that his th⟨anks may be⟩ presented to the Honorable the Senate & ⟨Assembly of the⟩ State of New York, for this M⟨ark of their attention to⟩ him; and at the same tim⟨e he desires that you⟩ will receive his acknow⟨ldgements for your⟩ politeness in trans⟨mitting them.⟩ I have ⟨the honor to be with due consideration Sir Yr Most Obedt Servt

Tobias LearSecry to the Presid. of the U. S.⟩

